         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 1 of 16



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1180
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TOMAS ARIZA and
VICTOR BRAVO,
on behalf of themselves
FLSA Collective Plaintiffs
and the Class,

                    Plaintiff,                                   Case No.:

                                                                 CLASS AND
                                                                 COLLECTIVE ACTION
                                                                 COMPLAINT
                    v.
                                                                 Jury Trial Demanded
CASCABEL HOSPITALITY GROUP LLC
      d/b/a CASCABEL TAQUERIA,
2799 BROADWAY GROCERY LLC
      d/b/a CASCABEL TAQUERIA,
229 RESTAURANT GROUP LLC
       d/b/a CASCABEL TAQUERIA,
DAVID CHIONG,
and ELIZABETH GAUDREAU,

               Defendants.


       Plaintiffs, TOMAS ARIZA and VICTOR BRAVO, (hereinafter, “Plaintiffs”), on behalf

of themselves and others similarly situated, by and through their undersigned attorneys, hereby

file this Class and Collective Action Complaint against Defendants, CASCABEL




                                                 1
            Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 2 of 16



HOSPITALITY GROUP LLC d/b/a CASCABEL TAQUERIA, 2799 BROADWAY

GROCERY LLC d/b/a CASCABEL TAQUERIA, 229 RESTAURANT GROUP LLC d/b/a

CASCABEL TAQUERIA, (collectively the “Corporate Defendants”), DAVID CHIONG and

ELIZABETH GAUDREAU (“Individual Defendant”, collectively “Individual Defendants”, and

together with Corporate Defendant, “Defendants”), and states as follows:

                                       INTRODUCTION

       1.       Plaintiff allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they, FLSA Collective Plaintiffs, and similarly situated individuals

are entitled to recover from Defendants: (1) unpaid wages, (2) unpaid overtime wages due to a

policy of time-shaving, (3) liquidated damages, and (4) attorneys’ fees and costs.

       2.       Plaintiffs further allege that, pursuant to the New York Labor Law (“NYLL”),

they and others similarly situated are entitled to recover from Defendants: (1) unpaid wages, (2)

unpaid overtime wages due to policy of time-shaving, (3) improper meal credit deductions, (4)

statutory penalties, (5) liquidated damages, and (6) attorneys’ fees and costs.

                                JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331 has supplemental jurisdiction over Plaintiff’ state law claims pursuant to 28

U.S.C. §1367.

       4.       Venue is proper in the Southern District pursuant to 28 U.S.C. §1391 because one

or more of the Defendants reside therein.

                                            PARTIES

       5.       Plaintiff TOMAS ARIZA is a resident of Bronx County, New York.

       6.       Plaintiff VICTOR BRAVO is a resident of New York County, New York.



                                                 2
              Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 3 of 16



         7.       Corporate Defendant CASCABEL HOSPITALITY GROUP LLC d/b/a

CASABEL TAQUERIA is a domestic limited liability company organized under the laws of

New York with a principal place of business located at 1538 2nd Avenue, New York, New York

10028.

         8.       Corporate Defendant 2799 BROADWAY GROCERY LLC d/b/a/ CASCABEL

TAQUERIA is a domestic limited liability company organized under the laws of New York with

a principal place of business located at 1556 2nd Avenue, New York, New York 10028.

         9.       Corporate Defendant 229 RESTURANT GROUP LLC d/b/a CASCABEL

TAQUERIA is a domestic limited liability company organized under the laws of New York with

a principal place of business located at 1556 2nd Avenue, New York, New York 10028.

         10.      Individual Defendant DAVID CHIONG is an owner and principal of

CASCABEL HOSPITALITY GROUP LLC d/b/a CASCABEL TAQUERIA, residing at 301

East 80th Street, New York, New York 10075.

         11.      Individual Defendant ELIZABETH GAUDREAU is a co-owner and principal of

CASCABEL HOSPITALITY GROUP LLC d/b/a CASCABEL TAQUERIA, residing at 27

Norwood Avenue, Northport, New York 11768.

         12.      Individual Defendants, DAVID CHIONG, exercised control over the terms and

conditions over Plaintiffs’ employment and those of FLSA Collective Plaintiff and other Class

members. With respect to Plaintiffs, Individual Defendant, DAVID CHIONG, exercised

functional control over the business and financial operations of the Corporate Defendants.

Individual Defendant, DAVID CHIONG, had the power and authority to supervise and control

supervisors of Plaintiffs, FLSA Collective Plaintiffs and Class members, and could reprimand

employees.



                                               3
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 4 of 16



       13.     Individual Defendant, ELIZABETH GAUDREAU, exercised control over the

terms and conditions over Plaintiffs’ employment and those of FLSA Collective Plaintiff and

Class members. With respect to Plaintiffs, Individual Defendant, ELIZABETH GAUDREAU,

exercised functional control over the business and financial operations of the Corporate

Defendants. Individual Defendant, ELIZABETH GAUDREAU, had the power and authority to

supervise and control supervisors of Plaintiffs, FLSA Collective Plaintiffs and Class members,

and could reprimand employees.

       14.     At all relevant times, the Corporate Defendants were and continue to be an

“enterprise engaged in commerce” within the meaning of the FLSA and NYLL and the

regulations thereunder.

       15.     The businesses are operated as a joint enterprise, under the common control of the

Individual Defendants. Specifically, the businesses are engaged in related activities, share

common ownership and have a common business purpose.

       16.     At all relevant times, the work performed by Plaintiffs, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       17.     Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. §216(b), on behalf of all non-exempt front-of-house and back-of-house

employees (including delivery persons, servers, runners, bussers, porters, cooks, line-cooks, food

preparers and dishwashers) employed by Defendants on or after the date that is six years before

the filing of the Complaint in this case as defined herein (herein, “FLSA Collective Plaintiffs”).

       18.     At all relevant times, Plaintiffs and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are



                                                 4
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 5 of 16



and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them their regular and unpaid overtime wages, automatic deductions, improper meal credit, and

their overtime premium at one and one half times the regular rate for all hours worked over forty

(40) in a workweek (due to a policy of time-shaving). The claims of Plaintiff stated herein are

essentially the same as those of the other FLSA Collective Plaintiffs.

       19.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                     RULE 23 CLASS ALLEGATIONS – NEW YORK

       20.     Plaintiffs bring claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P”) Rule 23, on behalf of all non-exempt front-of-house and back-of-house employees

(including delivery persons, servers, runners, bussers, porters, cooks, line-cooks, food preparers,

and dishwashers) employed by Defendants on or after the date that is six years before the filing

of the Complaint in this case as defined herein (the “Class Period”).

       21.     All said persons, including Plaintiffs, are referred to herein as the “Class”. The

Class members are readily ascertainable. The number and identity of the Class member are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For




                                                 5
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 6 of 16



purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       22.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown. As the facts on which the calculation of that number

is presently within the sole control of Defendants, there is no doubt that there are more than forty

(40) members of the Class.

       23.     Plaintiffs’ claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions. All the Class members were subject to Defendants’ same corporate

practices of (i) failing to pay proper wages for all hours worked, including their overtime

premium at one and one half times the regular rate for all hours worked over forty (40) in a

workweek, (ii) deducting an improper meal credit, (iii) failing to provide wage statements per the

requirements of the NYLL, and (iv) failing to properly provide wage notices to Class members,

at date of hiring and annually, per the requirements of the NYLL.

       24.     Defendants’ corporate wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiffs and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       25.     Plaintiffs are able to fairly and adequately protect the interest of the Class and

have no interests antagonistic to the Class, Plaintiffs are represented by attorneys who are

experienced and competent in both class action litigation and employment litigation and have

previously represented Plaintiffs in wage and hour cases.



                                                 6
          Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 7 of 16



       26.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because of losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendant and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       27.     Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future



                                                  7
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 8 of 16



employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       28.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a. Whether Defendants employed Plaintiffs and the other Class members within

                   the meaning of the NYLL;

               b. What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which

                   Defendants did not properly pay Plaintiffs and the other Class members;

               c. At what common rate, or rates subject to common methods of calculation, was

                   and are Defendants required to pay Plaintiffs and the other Class members for

                   their work;

               d. Whether Defendants properly notified Plaintiffs and the other Class members

                   of their hourly rates and overtime rates;

               e. Whether Defendants properly compensated Plaintiffs and other Class

                   members for all hours worked;

               f. Whether Defendants conducted time-shaving by paying Plaintiffs and other

                   Class members only for those hours which they were scheduled to work,

                   rather than for the actual hours that they worked, including hours over forty

                   (40);

               g. Whether Defendants took the proper amount of meal credit allowance for each

                   payment period under the NYLL;



                                                    8
 Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 9 of 16



      h. Whether Defendants paid Plaintiffs and other Class members the NYLL

         spread of hours premium when their workdays exceed ten (10) hours;

      i. Whether Defendants provided proper wage statements informing employees

         of information required to be provided on wage statements as required under

         the NYLL;

      j. Whether Defendants provided proper wage and hour notice to employees,

         including amongst others, the rate of compensation and trade name of

         employer, pursuant to the requirements of the NYLL.


                        STATEMENT OF FACTS

29.   Plaintiff TOMAS ARIZA:

      a. In or around January 2017, Plaintiff, TOMAS ARIZA, was hired by

         Individual Defendants to work as a food preparer for Defendants at 1556 2nd

         Avenue New York, NY 10028.

      b. In or around August 2019, Plaintiff’s employment was terminated.

      c. From in or around January 2017 through August 2017, Plaintiff, TOMAS

         ARIZA, regularly worked twenty (20) hours per week from 4 P.M. until 9

         P.M. for four (4) days a week. From in or around August 2017 through

         January 2018, Plaintiff, TOMAS ARIZA, regularly worked thirty (30) hours

         per week from 4 P.M. until 10 P.M. for five (5) days a week. From in or

         around January 2018 through until the end of his employment with

         Defendants in August 2019, Plaintiff, TOMAS ARIZA regularly worked




                                     9
 Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 10 of 16



         twenty-six (26) hours per week from 4 P.M. until 10:30 P.M. for four (4) days

         a week.

      d. From in or around January 2017 through January 2019, Plaintiff, TOMAS

         ARIZA was compensated by check at a rate of $14.50 per hour for all hours

         worked. From in or around January 2019 through August 2019, Plaintiff

         TOMAS ARIZA was compensated by check at a rate of $16.50 per hour for

         all hours worked.

      e. Plaintiff, TOMAS ARIZA frequently worked without any breaks on a daily

         basis, yet Defendants still deducted thirty (30) minutes of work from his

         paycheck for each day Plaintiff worked.

      f. Throughout Plaintiff, TOMAS ARIZA’s employment with Defendants,

         Defendants deducted a $5.00 meal credit from his pay for each day Plaintiff

         worked, well above what was legally permissible in the years 2017, 2018, and

         2019. Generally, Plaintiff TOMAS ARIZA was not provided with a meal

         break but the meal credit was still deducted.

      g. All Class members were subject to an automatic deduction for meals even

         though no meal was effectively provided.

30.   Plaintiff VICTOR BRAVO:

      a. In or around March 2019, Plaintiff, VICTOR BRAVO was by Individual

         Defendants to work as a cook for Defendants at 1556 2nd Avenue New York,

         NY 10028.

      b. In or around October 2019, Plaintiff’s employment was terminated.




                                      10
        Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 11 of 16



              c. From in or around March 2019 through October 2019, Plaintiff VICTOR

                  BRAVO, frequently worked fifty-five (55) hours per week for six (6) days a

                  week. Plaintiff also worked an additional ten (10) hours per week. During his

                  employment with the Defendants from in or around August 2019 through

                  October 2019, Plaintiff, VICTOR BRAVO, was scheduled to work from 8

                  A.M. to 3 P.M., for five (5) days a week. However, Plaintiff would get sent

                  home by the Individual Defendants after only two (2) hours of work.

              d. From in or around March 2019 through October 2019, Plaintiff, VICTOR

                  BRAVO was compensated $19.00 per hour.

              e. Throughout Plaintiff, VICTOR BRAVO, employment with Defendants, he

                  frequently worked without any breaks, but Defendants still automatically

                  deducted a thirty (30) minute meal break from his paycheck for each day he

                  worked. As a result, Plaintiff was time-shaved three (3) hours every

                  workweek.

              f. Throughout Plaintiff, VICTOR BRAVO employment with Defendants,

                  Defendants deducted a $22.50 meal credit from his pay each week Plaintiff

                  worked, well above what was legally permissible in the year 2019. Generally,

                  Plaintiff TOMAS ARIZA was not provided with a meal break but the meal

                  credit was still deducted.

       31.    All Class members were subject to an automatic deduction for meals even though

no meal was effectively provided.




                                               11
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 12 of 16



       32.     Defendants knowingly and willfully operated their business with a policy of

failing to pay any of the Plaintiffs, FLSA Collective Plaintiffs, and Class members for all hours

worked due to Defendants policy of time-shaving.

       33.     Defendants unlawfully failed to compensate Plaintiffs, FLSA Collective

Plaintiffs, and Class members their proper overtime at one and one half the regular rate for all

hours worked that exceeded forty (40) hours per workweek, resulting in unpaid overtime

premium.

       34.     Defendants unlawfully failed to pay Plaintiffs, FLSA Collective Plaintiffs, and

Class members spread of hours premium payments, even though Plaintiffs, FLSA Collective

Plaintiffs, and Class members frequently worked shifts exceeding ten (10) hours in duration.

       35.     Defendants knowingly and willfully operated their business with a policy of

claiming an invalid meal credit in violation of the NYLL.

       36.     Defendants knowingly and willfully operated their business with a policy of not

providing employees proper wage statements as required under the NYLL.

       37.     Defendants knowingly and willfully operated their business with a policy or not

providing a proper wage notice to Plaintiffs, FLSA Collective Plaintiffs, and Class members at

the beginning of employment and annually thereafter, in violation of the NYLL.

       38.     Plaintiffs retained Lee Litigation Group, PLLC to represent Plaintiffs, FLSA

Collective Plaintiffs, and Class members in this litigation and have agreed to pay the firm a

reasonable fee for its services.




                                               12
           Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 13 of 16



                                   STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

          39.   Plaintiffs reallege each and every previously mentioned allegation of this Class

and Collective Action complaint as fully set forth herein.

          40.   At all relevant times, Individual Defendants were and continue to be employers

engaged in interstate commerce and/or the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs and FLSA Collective

Plaintiffs are covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and

207(a).

          41.   At all relevant times, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs within the meaning of the FLSA.

          42.   At all relevant times, Corporate Defendants had gross annual revenues in excess

of $500,000.

          43.   At all relevant times, the Defendants had a policy and practice that failed to pay

Collective Plaintiffs their proper wages for all hours, including overtime for hours worked in

excess of forty (40) hours per workweek, due to a policy of time-shaving.

          44.   Records, if any, concerning the number of hours worked by Plaintiffs and FLSA

Collective Plaintiffs, and the actual compensation paid to Plaintiffs and FLSA Collective

Plaintiffs should be in the possession and custody of the Defendants. Plaintiffs intend to obtain

these records by appropriate discovery proceedings to be taken promptly in this case and, if

necessary, will then seek leave of Court to amend this Complaint to set forth the precise amount

due.



                                                13
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 14 of 16



       45.     Defendants failed to properly disclose or apprise Plaintiffs and FLSA Collective

Plaintiffs of their rights under the FLSA.

       46.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiffs and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages

pursuant to the FLSA.

       47.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiffs and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

wages and unpaid overtime, plus an equal amount as liquidated damages.

       48.     Plaintiffs and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                     VIOLATION OF THE NEW YORK LABOR LAW

       49.     Plaintiffs reallege each and every previously mentioned allegation of this Class

and Collective Action complaint as fully set forth herein.

       50.     At all relevant times, Plaintiffs and other Class member were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       51.     Throughout their employment, Plaintiffs and other Class members were not paid

their proper wages for all hours worked, including those exceeding forty (40) hours per

workweek.

       52.     Defendants knowingly and willfully claimed an unlawful meal credit from

Plaintiffs and Class members’ wages, in violation of the NYLL.




                                                14
         Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 15 of 16



       53.      Defendants knowingly and willfully operated their business with a policy of not

providing all non-exempt employees proper wage notice, at the date of hiring and annually

thereafter, as required under the NYLL.

       54.      Due to the Defendants’ NYLL violations, Plaintiffs and other Class members are

entitled to recover from Defendants unpaid overtime, damages for unreasonably delayed

payments, reasonable attorneys’ fees, liquidated damages, statutory penalties, and costs and

disbursements of the action, pursuant to the NYLL.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs on behalf of themselves, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

       a.    A declaratory judgment that the practices complained of herein are unlawful under

             the FLSA and the NYLL;

       b.    An injunction against Defendants and their officers, agents, successors, employees,

             representatives and any and all persons acting in concert with them as provided by

             law, from engaging in each of the unlawful practices, policies and patterns set forth

             herein;

       c.    An award of unpaid wages, including overtime compensation for the hours worked

             in excess of forty (40), due under the FLSA and the NYLL, due to a policy of time-

             shaving;

       d.    An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay proper wages pursuant to 29 U.S.C. §216;

       e.    An award of liquidated and/or punitive damages as a result of Defendants’ willful

             failure to pay proper wages pursuant to the NYLL;



                                                15
              Case 1:20-cv-01192-MKV Document 1 Filed 02/11/20 Page 16 of 16



         f.     An award of statutory penalties, prejudgment and post judgment interest, costs and

                expenses of this action together with reasonable attorneys’ and expert fees and

                statutory penalties;

         g.     Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

         h.     Designation of this action as a class action pursuant to F.R.C.P. 23;

         i.     Designation of Plaintiffs as Representatives of the Class; and

         j.     Such other and further relief as this Court deems just and proper.

                                            JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury on all issues so triable as of right by jury.



Dated:                                           Respectfully submitted,

                                          By:    /s/ C.K. Lee
                                                 C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, Eighth Floor
                                                 New York, NY 10011
                                                 Tel.: (212) 465-1188
                                                 Fax: (212) 465-1181
                                                 Attorneys for Plaintiff, FLSA Collective
                                                 Plaintiffs and the Class




                                                    16
